                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 17-cv-62355-BLOOM/Reid

WAYNE DURHAM,

       Plaintiffs,
v.

UNITED STATES OF AMERICA,

      Defendant.
______________________________/

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

Judge Reid (the “Report”). See ECF No. [23]. This action was previously referred to the

Honorable Lisette M. Reid for a Report and Recommendation on any dispositive matters. See

ECF Nos. [2], [12].

       On December 1, 2017, Petitioner filed a Motion to Vacate pursuant to 18 U.S.C. § 2255,

attacking the constitutionality of his conviction and sentence for the unlawful possession of a

firearm and ammunition by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(e),

and possession with intent to distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1).

ECF No. [1] (“Motion to Vacate”). On October 9, 2019, Judge Reid issued the Report

recommending that the Motion to Vacate be denied on the merits, final judgment be entered in

favor of the Respondent, and that no certificate of appealability be issued. ECF No. [23], at 20.

The Report advised that any objections to the Report’s findings were due within fourteen days of

receipt of the Report. Id. at 21. To date, neither party has filed any objections, nor have they sought
                                                             Case No. 17-cv-62355-BLOOM/Reid


an extension of time to do so. The Court has, nonetheless, conducted a de novo review of Judge

Reid’s Report, the record and applicable law, and is otherwise fully advised. See Williams v.

McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review of the

record and the Report, the Court finds Judge Reid’s Report to be well reasoned and correct, and

the Court agrees with the its analysis.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Judge Reid’s Report and Recommendation, ECF No. [23], is ADOPTED.

               2. The Motion to Vacate, ECF No. [1], is DENIED. Final Judgment is entered in

                    favor of the Respondent and no certificate of appealability shall be issued.

               3. To the extent not otherwise disposed of, any scheduled hearings are

                    CANCELED, all pending motions are DENIED AS MOOT, and all deadlines

                    are TERMINATED.

               4. The Clerk of Court is directed to CLOSE this case.

       DONE AND ORDERED in Chambers, at Miami, Florida on October 30.2019.




                                                         ________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Copies to:

The Honorable Lisette M. Reid

Counsel of Record

Wayne Durham, Reg. No. 04599-104
Springfield Medical Center for Federal Prisoners
Inmate Mail/Parcels
Post Office Box 4000


                                                  2
                            Case No. 17-cv-62355-BLOOM/Reid


Springfield, MO 65801




                        3
